In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-682V
                                                             Filed: October 12, 2017
                                                                 UNPUBLISHED

                                                                         
    TANITHA JACKSON,                                                     
    as the legal representative of her minor                                 Special Processing Unit (SPU);
    son, D. E.,,                                                             Ruling on Entitlement; Concession;
                                                                             Causation-In-Fact; Pneumococcal
                                           Petitioner,                       Conjugate Vaccine; Varicella
    v.                                                                       Vaccine; Cellulitis; Abscess

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Curtis R. Webb, Twin Falls, ID, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On May 23, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that D.E. developed an abscess requiring surgery as a result of
his measles, mumps and rubella (“MMR”) vaccine, pneumococcal 13-valent conjugate
(“PCV 13”) vaccine, hepatitis A (“Hep A”) vaccine, influenza (“flu”) vaccine, and varicella
vaccine administered on October 13, 2016. Petition at 1-3. The case was assigned to
the Special Processing Unit of the Office of Special Masters.


                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On October 12, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicates that
         [m]edical personnel at the Division of Injury Compensation Programs,
        Department of Health and Human Services (“DICP”), have reviewed the
        Petition and supporting documentation filed in this case and conclude that
        D.E. developed right leg cellulitis and abscess, which were more likely
        than not caused by administration of the varicella and/or PCV vaccines in
        his right thigh. No other causes for D.E.’s injuries have been identified.
        See 42 U.S.C. § 300aa-13(a)(1)(B). In addition, given the medical records
        outlined above, petitioner has satisfied the statutory requirement that
        D.E.’s injury last for at least six months, or result in “inpatient
        hospitalization and surgical intervention” as required by 42 U.S.C. §
        300aa-11(c)(1)(D)(i),(iii). Therefore, based on the record as it now stands,
        petitioner has satisfied all legal prerequisites for compensation under the
        Act.
Id. at 4.


     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master